OFFICE    OF THE ATTORNEY                GENERAL        OF TEXAS
                                  AUSTIN




IIonorablo John I?. Shook
Crfmfnal Matriot    Attorney



Dear Sfrr




                                               anted,     vrhiab 18 be-
                                                part    0r  the grip
                                                  ‘l’he the       and




                          ot    trust      aeourlng       a note       for
                         xeauted        axad filed      for    reoord be-
                         ax    usat     into    offsot.       P. new    in-
                            been exsoated    for the sole pur-
                            the intereat.   rate,   the princl-
                        and time of zaturlty      raseinlng
                   Is   srroh an lastruuient    rubjeat   to the


            *S. A deed ot trust    seat&ring a note for
      Q~b,ooo.00  wa e emouted   and film? for reaord
      Prior  to the rtfectlre   date or the note tax law.
                                                                   359




Eonorablo Jokn R. sbaok,         Page I


     The a&o    is pyablr la semi-annual      lnstallaanta
     until Daoember 1046, at vrhiah tire the balEmOe
     in tbr ham of $88,000.00 ~111 boom due. An
     lnstmnnnt    has been aooutod and proaonted for
     reoordlng extending tha the     of pay-at       of the
           ,OW.OO that w1J.l beooaa dna in 1948.       Tharo
     PI naw duo on tha aoto the SUMof $48,000.00.
     18 the lnstroaont   kublo    as to the sum oi
     $4S,OOO.W aow duo, or only the SM of @8,000.00,
     the papaant of whfqh alono is extondod?
                 -4.   Ii l8 the prooedlngiaot l
                                               l*tloa,
     the rata ot lataroat  prwidod in tho orlglml
     note la being  radoood by th8 BOWlnStr\tplsnt,
     woald the question bo aaatarod.tho  aama or dlt-
     ferohtly?

           6. "14 th4 oontraot 0r a aeohanlo,   son-
     traotor or aatarlal   man nubfaot to tha tai Wan
     tiled in aaoordanoo with Art1010 5453 of tha
     It. 0. S., to soouro a lien upon property enum-
     orated In Artiola 56681
                 6. *Is tho affidavit     of a ~ohanlo,   aon-
     traotor or material man tmbjoot to tha tat wluta
     fllod for rooord la loaordanoowith Art1010
     845s to leo ur o a maohanio~a lion           n&an labor haa
     boon parrormed or natarlal            iusnlahed by rlrtuo
     of aa oral 00nttraotF
          Artlola 70470 Vornoa'a Annotated Clrll Statutoa,
tha aens balng Sanato Bill No. t4, Aota 1939, 46th La&-
latulY, reads in part as followa :
           -(a) Exaapt as horeln othazwiae provldod
     there la hereby levied and aaneaaad a tax of
     Tao (1OQ) Cants on oaah one Hundred (.$lOO.QO)
     Dollars or rraotlon themor,         ovar tha Sioat Twu
     Hundred (&200.00) DOllara, on all notoa and ob-
     Ugationa     aeoured br ohattolkwtgago,        doad oi
     tNSt,    ma~hanl~*a.li~n    OontMot, vandor'a lien,
     Oonditlonal     aalaa oontnot    and all lnatrumenta
     Or a slmllar nature which aro illad or rao~rd-
     ad in tha ortloa     or tho County Clark under tha
     Eaglatretlon     Laws of this State; provided that
     Ia0 tax shall be letlod OE inatru&enta aeotArin6
     U amoant of ‘fwo Hundred      ($200.00)  DollarS, Or
                                                                     360




Honorable   John B. Shook, Page 8



     lass. hftor     tha lfr 4 0tf74 date 0s thla Aot, ox-
     orpt as harolnaftor     provldod, no luoh 1natraMnt
     &all    bo fllad or rooordod by any Count7 Olark
     la this State until thora has been affixad to auuh
     lnatrumaat atmpa in aaoordauoe with tho prorl-
     llona of.this sootion;      prowldIng fnrthsr that
     lrhonld tha lnatrumant fllod in the oftlaa of tha
     Co unty  Clark bs laonrltyof an obligation        that has
     proparty plodgod as aeourlty       ln a @ate or States
     othor than Texas, tho tar ahall bo baaad upon the
     maonablo      oaah valub Of all ptopertt     plodgti   la
     Texas in tha proportion that said proparty In Texas
     boars to’tho total raluo of th@ propartr mourlng
     the obllgatlona~     and, prorldlng     further that    ox-
     oopt as to ranawuIa or rttonaloaa of aooruid in-.
     taroat,   tha prorlaIona oi thla lootIon ahall not
     apply to laatmmanta given ln ranawal or lxtanalona
     of ~lnatrumbnts ‘th$ratofon     dampad under the provl-
     @ions ot this Aot or the oua amended heroby, aud
     ahall not apply to laatrtmanta       glron in the rofund-
     lng of exIating bonds or obligations        where the pra’
     Oedlng instnmant     Of aeourlty was stamped VIAaooord-
     ame with this dot or the ona amended hanbfl             proi
     rldad iurthor that the tax      lovled in this Aot shall
     apply to o&y on8 lnatrua8nt,the one of tha pat-
     oat danominatton,  wham aeraral ‘inatrwhanta are oon-
     terpotaneoual~ lxaoutt6  to’aeeoure on0 obllgdtlon;
     and prorldod further that when on06 stamped as pro-
     rldod horoln, M Inatnmant 8ay be rooorded in any
     n&a&or of oountloa In this Stats wIthout again bolng
     so stamped . . .*
            You will notioa that after levying the tax the Stat-
ute than prorldaa that waftor the lffootlre dato of this Aot,
@xubpt as horalnaftar     provided, no auoh Inatrumant ahhall be
tiled          until tharo has bean nrtixad to auah Lrstrpaa4nt
@t~pa’I~ ;ooordanca with tha provisiona       ot this aaotion.w
There then rolls     rcrloua axoaptionr,   mong rhlch is an oxoap-
tIoa Ia favor or lxtanalona and ranowala of inatrumanta whioh
bra been theratorora      atcmpad. Thars is no exoaption In tha
atatuta under rhioh alther of the lnatrumsata mcmtlonod In
r”‘oa first  two quentlona may fall.     Under tho expraaaad tSn88
Ot the statute, therefore,      both of suoh instrumenta arr aub-
J*ot to the tar larlsd by Art1014 70470 and your ri.m        two
t~~iona     are anmterod. in the atfiraatit8~
Ifanorablo tobn 8. Shook, P-a               4


             If the laatnuent 8b8titi0-a ia your thhd f3mstloa
18 a deea    of trust   seourlng tlu wholo lndebtodwsa   of
#$;Tb.O&       than ouoh lastrumnt ia taublo      aa to the who18
                  On the oontrary. ii it 1s merely aa lsta a a lo n
agrwmntp & ta la lng o nly to th a sun o t $ ftS,OOO.O th
                                                        O,ea ,
              th e lnstrutsantshould be atampedonly aa to that
o f o o ur a e,
            Yo   a~.~wec   rour    thM      quartion    SE    that   maaner       82noe
st’aot    ,mke it slaaz             88 to    the   lxaot     nature ot     the     lnatru-
mnt in qliretloa.




           It ia thought           that   pur    tlfth    qurstloa      baa reCeroao0
W l written   oontraot            illad uad* Sootion1 of Artlok MSS;
Ravlaed Civil   statutea.  Artlole 90470~expra884    provides ror
the atemplngof maohanloQa    lien oontraotraad the writton oon-
trrot of a oontreotor   or materlalmn  uou&d be an lanrtruaracltof
a almf3.m ~ture.     Our aaawer to four tlfth question,    there-
tom, la in the aftlra@tlta~
           In our op:nlon MO. O-494, dated Yaroh 29, lOJo, ad-
bnaaad to the Stat0 Treaa~r,     we helb that affidavit8    rado
Mder hrtlolr   S463, MS5 and S466, Ravlaed 0ivl.f fttatutea,
mar0 no tlubJrot to the atsap tat ~~106 by Artiole      70490
brnoa*a  Annotated Clvll Statutea,lo the oasa ufoted prior
to the amndamnt by the fort    -six?&   UgblstUre.   Said 8eaato
Bill ho. M, Forty-sixth  Leg I alature,   eootslna m amadment
to thr old a&i018 rhioh ia our opinfon would affeot our
holding la this regsml.   *oooraiagly, our iJnmfer to your
lhth quaatlon  is a nogatlve   one,
                                                         Your8 wry        truly
                                                  ivm-%NW OBxB&              OF TEXAS